OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority

Acknowledgment is made of applicant’s claim for foreign priority based on an application filed on 14 December 2021. It is noted, however, that applicant has not filed a certified copy of the EM008797476-0002 application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

The applicant has supplied a copy of the certificate of registration, however this does not meet the requirements of 37 CFR 1.55 which requires submission of a certified copy of the application. Until the foreign priority is perfected, the effective filing date of the present application for the purpose of prior art will be considered 14 June 2022.

Objections – Drawings

(1) The reproductions are objected to for failing to meet the requirements of Hague Rule 9(2)(a). Specifically, reproductions shall be of a quality permitting all the details of the industrial design to be clearly distinguished and permitting publication. The stick or holder feature depending from the bottom of the design is of such a light coloration that it is nearly indiscernible, and is unlikely to reproduce with sufficient clarity when printed. Therefore for clarity, all new drawings must be submitted in which a neutral, single-color background has been introduced behind the design which allows sufficient contrast for the entire design to be clearly visible. 

    PNG
    media_image1.png
    379
    280
    media_image1.png
    Greyscale

The applicant must also introduce a feature statement, following the figure description, which clarifies the scope of this new background, to the effect of:

--The colored background appearing behind the shell for an electronic wallet is included for the purpose of providing contrast and forms no part of the claimed design.--

(2) The reproductions are objected to for failing to fully disclosure the industrial design because the scale of reproduction 1.2 is both insufficient, and inconsistent with the disclosure in reproduction 1.1. See 37 CFR 1.1026 and Rule 9 of the Common Regulations Under the 1999 Act and the 1960 Act of the Hague Agreement. Therefore for clarity and consistency, a new copy of reproduction 1.2 with increased scale, comparable to reproduction 1.1, must be submitted.

    PNG
    media_image2.png
    776
    671
    media_image2.png
    Greyscale

Inasmuch as the design can be understood:
Claim Rejection – 35 U.S.C. 102
 
The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Money Walkie (ice cream shell design) because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Money Walkie (ice cream shell design) because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
Both designs disclose a stylized, oblong-shaped ice cream bar with a bite mark feature, triangular sprinkle features, and a stick or holder feature extending from the bottom. 


    PNG
    media_image3.png
    353
    208
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    712
    445
    media_image4.png
    Greyscale

Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives to purchase an article having one design supposing it to be the other. Door-Master Corp. v. Yorktowne Inc., 256 F3d. 1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871).
 
The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as "minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement." (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. Int'l Seaway supra.
 
Under this standard, the appearance of the Money Walkie (ice cream shell design) is substantially the same as that of the claimed design. Furthermore, the effective filing date of the claimed invention is 14 June 2022; the earliest uploading date of the Money Walkie (ice cream shell design) reference was 27 July 2021, thus establishing that the reference was described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. Accordingly, the rejection under U.S.C. 35 102 is proper.  
 
Applicants may overcome this rejection by providing convincing evidence that the disclosure was made one year or less before the effective filing date of the claimed invention, and 1) the disclosure was made by the inventor, a joint inventor, or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor; or 2) before such disclosure, the subject matter disclosed had been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or joint inventor.

Claim Rejection – 35 U.S.C. 112

The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:

The disclosure is insufficient to understand the appearance and three dimensional configuration of the shell for an electronic wallet without resorting to conjecture. The applicant has supplied only two views of a design which is understood, due to its stated title, to be a three dimensional article. Due to the limited disclosure of the design, there is no means of determining the shape or curvature of the front and back surfaces disclosed. For example, the surfaces might entirely flat or do they have a gentle concave shape, or the back surface may be flat and the front surface curved, or there may be some other dimensional appearance or configuration that cannot be determined. The sprinkle and bite mark features might be flat or they might project from or be recessed into the underlying surface. The thickness of the stick or holder feature cannot be determined, it might be the same depth as the entire shell from which it depends, or it might be substantially thinner or thicker. The depth of the overall form of the shell for an electronic wallet cannot be determined, though it is understood that in order to function it must have some depth and cannot be a two dimensional or flat article, such as a decal.

    PNG
    media_image5.png
    794
    867
    media_image5.png
    Greyscale

Likewise there is insufficient disclosure to understand whether the darkened region on the front of the design is meant to represent a two dimensional form or an opening, and if it is an opening what the depth and shape of the opening might be. For example, it might be a shallow depression in an otherwise very thick material, or it might extend to the rear surface of a large cavity and the material separating the front and back surfaces might be very thin.

    PNG
    media_image6.png
    807
    435
    media_image6.png
    Greyscale

The applicant is cautioned against submitting new views of the article to clarify the above discrepancies, as submitting new drawings of the design that lack support in the original disclosure runs the risk of necessitating a final rejection under 35 U.S.C. 112(a) for failing to comply with the original description of the claim. Similarly, any written description clarifying the design must have antecedent basis in the original disclosure.
	
Conclusion
The claim stands rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 112(a) and (b).

If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.

When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter. Corrections for inconsistency must be applied uniformly throughout the entire disclosure. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews

A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is 571-270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions and guidance, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922